MEMORANDUM **
Seyran Aleksanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings to apply for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion when it determined that Aleksanyan’s fail*634ure to abide by the BIA’s voluntary departure order precluded him from establishing prima facie eligibility for adjustment of status. See 8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759, 763-64 (9th Cir.2004) (failure to depart pursuant to voluntary departure order precludes showing of prima facie eligibility for adjustment of status). The BIA correctly determined that Aleksanyan did not present any evidence of ineffective assistance of counsel that explains his failure to depart voluntarily.
We lack jurisdiction to review the BIA’s underlying order dismissing Aleksanyan’s asylum claim because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.